UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7184


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SAMUEL LEE KELLEY, JR., a/k/a Little Boot,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
Chief District Judge. (7:10-cr-00099-D-1)


Submitted:   November 30, 2015            Decided:   December 4, 2015


Before WILKINSON and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Samuel Lee Kelley, Jr., Appellant Pro Se. James Bradsher, Seth
Morgan Wood, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Samuel Lee Kelley, Jr., appeals the district court’s order

denying his motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c)(2) (2012).          We have reviewed the record and

find    no   reversible    error.     Accordingly,        we    affirm      for   the

reasons stated by the district court.              United States v. Kelley,

No.    7:10-cr-00099-D-1       (E.D.N.C.    July    9,    2015);      see     United

States v. Black, 737 F.3d 280, 286 (4th Cir. 2013) (finding that

Black was not eligible for § 3582(c)(2) sentence reduction where

he was sentenced to a mandatory minimum because “his sentence

was    not   based   on   ‘a   sentencing     range’     that   the    Sentencing

Commission     subsequently      lowered”).        We    dispense      with       oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                            AFFIRMED




                                      2